Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed on 10/10/2019 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0059, line 5 has the word times misspelled as “types”, Examiner believes this is a spelling error.  Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  line 2 of the claim has the word maneuver misspelled as “material”, Examiner believes this is a spelling error.  .  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iagnemma et al. (U.S. Publication No. 2018/0113470 A1) hereinafter Iagnemma.

Regarding claim 1, Iagnemma discloses a method of maneuvering a vehicle in an autonomous driving mode, the method comprising:
identifying, by the one or more processors, a time constraint for a pullover maneuver [see Paragraph 0027 - discusses that a goal region has an associated time threshold for finding a stopping location, and see Paragraph 0136 - discusses finding a desirable stopping place within a specified amount of time]; 	
identifying, by the one or more processors, a geographic constraint for the pullover maneuver [see Paragraph 0079-0080 - discusses that the AV (autonomous vehicle) system creates a proximity region to define the goal region];
inputting, by the one or more processors, the time constraint and the geographic constraint into a model in order to receive a list of qualities for a region, the region including a plurality of pullover locations [see Paragraphs 0104-0113- discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for the region (see Paragraphs 0105-0111)]; 	
determine, by the one or more processors, whether to attempt to find a pullover location within the region to perform the pullover maneuver based on the list of qualities for the region [see Paragraphs 0112 - discusses determining stopping places by comparing the received qualities for stopping places]; and
see Paragraph 0140-0141 - discusses the AV exploring the goal region to select a stopping place].	

Regarding claim 2, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the time constraint includes a time of day [see Paragraph 0088 - discusses that the stopping location in the goal region is determined by considering factors such as the time of day].

Regarding claim 3, Iagnemma discloses the invention with respect to claim 2. Iagnemma further discloses wherein the time of day is identified based on an expected time for the vehicle to reach the region from a current location of the vehicle [see Paragraph 0027 - discusses that there is a time threshold associated with stopping places].

Regarding claim 4, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the time constraint includes a day of the week [see Paragraph 0126 - discusses that a stopping place might not be feasible for a day or several days due to construction in the stopping place, and can be reflected on a map].

Regarding claim 5, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the geographic constraint is a location within the region [see Figure 2 below - depicts the geographic constraint as a location 100 within the region 140].	
	

    PNG
    media_image1.png
    365
    501
    media_image1.png
    Greyscale

Figure 2 of Iagnemma

Regarding claim 6, Iagnemma discloses the invention with respect to claim 5. Iagnemma further discloses wherein the location is a pickup location for a passenger [see Paragraph 0060 and see Paragraph 0110 - discusses that the stopping place is a pick up location].	

Regarding claim 7, Iagnemma discloses the invention with respect to claim 5. Iagnemma further discloses wherein the location is a drop off location for a passenger [see Paragraph 0060 and see Paragraph 0110 - discusses that the stopping place is a drop off location].

Regarding claim 8, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the geographic constraint is the region [see Figure 2 below - depicts the geographic constraint as a goal region 12].


    PNG
    media_image1.png
    365
    501
    media_image1.png
    Greyscale

Figure 2 of Iagnemma

Regarding claim 9, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes a number of expected available pullover locations within the region for the time constraint [see Paragraph 0088 - discusses retaining sub-regions where stopping is allowed based on the time of day, and see Paragraph 0138 and Figure 13 below - discusses that a user interface can display the feasible stopping locations (A, B, and C)].

    PNG
    media_image2.png
    322
    383
    media_image2.png
    Greyscale

Figure 13 of Iagnemma

Regarding claim 10, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes an expected width for pullover locations within the region [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface can display the feasible stopping locations 251 as rectangles].


    PNG
    media_image3.png
    285
    343
    media_image3.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 11, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes an expected length of pullover locations within the region [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface can display the feasible stopping locations 251 as rectangles].

    PNG
    media_image3.png
    285
    343
    media_image3.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 12, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected traffic congestion for the time constraint within the region [see Paragraph 0110 - discusses using expected traffic for determining stopping places, see Paragraph 0116 - discusses that the AV system creates a rank of stopping places in each sub-region using the expected traffic, and also see Paragraph 0127 - discusses using historical statistics on the level of demand for determining stopping places based on the time of day in that area of a region].

Regarding claim 13, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected passenger inconvenience value for the region [see Paragraphs 0104-0108 - discusses using factors related to: passenger inconvenience such as walking distance to goal position from stopping place, covered walking distance (weather based), clear sight line (if passenger can see vehicle), distance from the curb, and etc., and see Paragraph 0113 - discusses computing a value for the factors].

Regarding claim 14, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected vehicle inconvenience value for other vehicles within the region [see Paragraphs 0110-0111 - discusses factors related to: measuring actual traffic or expected traffic within the region using sensors to determine the least trafficked road for a stopping location, and what areas are designated stopping locations (what locations will not cause inconvenience to other drivers), see Paragraph 0113 - discusses computing a value for the factors].

Regarding claim 16, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses identifying a second time constraint for a pullover maneuver [see Paragraph 0027 - discusses relaxing the time threshold if a stopping place has not been found]; 
identifying a second geographic constraint for the pullover maneuver [see Paragraph 0101 - discusses expanding the proximity region and recalculating the goal region]; and 
inputting the second time constraint and the second geographic constraint into a model in order to receive a second list of qualities for a second region, the second region including a plurality of pullover locations [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for the region (see Paragraphs 0105-0111)], and
wherein determining whether to attempt to find a pullover location within the second region is further based on the second list of qualities for the second region [see Paragraphs 0112 - discusses determining stopping places by comparing the received qualities].

 Iagnemma discloses the invention with respect to claim 16. Iagnemma further discloses wherein determining whether to attempt to find a pullover location within the region further includes ranking the region and the second region based on a set of desired qualities for the pullover maneuver, the list of qualities, and the second list of qualities [see Paragraph 0116 - discusses ranking sub-regions within a goal region using factors (see Paragraphs 0105-0111 for some of the factors), new sub-regions can be included in the expanded goal region and ranked along with the previous ranked regions to find a region with the most desirable qualities].

Regarding claim 18, Iagnemma discloses the invention with respect to claim 17. Iagnemma further discloses wherein determining whether to attempt to find a pullover location within the region further includes selecting one of the regions or the second region based on the ranking [see Paragraph 0127 - discusses that spots that were unfeasible may become feasible (stops in the first region may become feasible, and then can be compared with the second region), and see Paragraphs 0112 - discusses determining stopping places in a region by comparing the received qualities, and see Figure 14 below - depicts that once the time threshold has been relaxed and the goal region has been expanded, the vehicle may find a stopping place].


    PNG
    media_image4.png
    490
    652
    media_image4.png
    Greyscale

Figure 14 of Iagnemma

Regarding claim 19, Iagnemma discloses the invention with respect to claim 17. Iagnemma further discloses identifying the set of desired qualities based on a type of the pullover maneuver [see Paragraphs 105-114 – discusses that a stopping place desirability is determined by calculating scores for the factors related to desirability associated with that stopping place]. 

Regarding claim 20, Iagnemma discloses the invention with respect to claim 1. Iagnemma further discloses wherein maneuvering the vehicle further includes performing the pullover material in the region [see Figure 14 below - depicts a flow chart showing that the vehicle has performed the maneuver in the stopping place].	

    PNG
    media_image4.png
    490
    652
    media_image4.png
    Greyscale

Figure 14 of Iagnemma

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Joseph et al. (U.S. Publication No. 2020/0301419 A1) hereinafter Joseph .

Regarding claim 15, Iagnemma discloses the invention with respect to claim 1. 
However, Iagnemma fails to disclose wherein the list of qualities includes a likely number of double-parked vehicles within the region.
Joseph discloses wherein the list of qualities includes a likely number of double-parked vehicles within the region [see Paragraph 0029 - discusses using an incidence of double parked vehicles as a quality]
	Joseph suggests that using incidences of double parked vehicles can influence an operation of an autonomous vehicle such as: rerouting the vehicle to a location [see Paragraph 0028].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the list of qualities as taught by Iagnemma to include incidences of double parked vehicles as taught by Joseph in order to influence an autonomous vehicle operation [Joseph, see Paragraph 0028].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665